EXHIBIT 10.33

EXECUTION VERSION
INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT No. 2 dated as of March 11, 2011
(this “Assumption and Amendment Agreement”), among ALION SCIENCE AND TECHNOLOGY
CORPORATION (the “Borrower”), the subsidiaries of the Borrower listed on the
signature pages hereto (solely with respect to Sections 6, 7, 9 and 10 hereof),
the Lenders (as defined below) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and as issuing bank (in such capacity, the “Issuing Bank”).
A. Reference is made to the Credit Agreement dated as of March 22, 2010, as
amended by that certain Amendment No. 1 dated as of June 11, 2010 (as so
amended, the “Existing Credit Agreement” and, as amended by this Assumption and
Amendment Agreement, the “Amended and Restated Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent.
B. The Borrower has requested that (i) the person set forth on Schedule I hereto
(the “Incremental Lender”) provide Incremental Commitments to the Borrower
pursuant to Section 2.23 of the Existing Credit Agreement in the form of new
Revolving Credit Commitments in the aggregate principal amount of $10,000,000,
(ii) the Existing Credit Agreement be amended and restated in the form of the
Amended and Restated Credit Agreement attached hereto as Exhibit A to, among
other things, eliminate the distinction between Tranche A Revolving Credit
Commitments and Tranche B Revolving Credit Commitments (in each case, as defined
in the Existing Credit Agreement) and reclassify all such Tranche A Revolving
Credit Commitments and Tranche B Revolving Credit Commitments (and the related
outstanding Tranche A Revolving Loans and Tranche B Revolving Loans, in each
case as defined in the Existing Credit Agreement, if any as Revolving Loans) and
(iii) the Issuing Bank agree to increase the L/C Commitment to $35,000,000.
C. (i) The Incremental Lender is willing to provide the Incremental Commitments
to the Borrower on the Restatement Effective Date (as defined below) and
(ii) the Lenders and the Issuing Bank are willing to amend and restate the
Existing Credit Agreement, in each case on the terms and subject to the
conditions set forth herein and in the Amended and Restated Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Amended and
Restated Credit Agreement. The rules of construction set forth in Section 1.02
of the Amended and Restated Credit Agreement shall apply equally to this
Assumption and Amendment Agreement. This Assumption and Amendment Agreement
shall be a “Loan Document” and an “Incremental Assumption Agreement” for all
purposes of the Existing Credit Agreement, the Amended and Restated Credit
Agreement and the other Loan Documents.
SECTION 2. Incremental Commitments. (a) Schedule I hereto sets forth the
Incremental Commitment of the Incremental Lender on the Restatement Effective
Date.

 

 



--------------------------------------------------------------------------------



 



(b) All such Incremental Commitments shall constitute “Incremental Commitments”
and “Revolving Credit Commitments” and the Incremental Lender shall be a
Revolving Credit Lender with respect to such Revolving Credit Commitments, in
each case for all purposes of the Amended and Restated Credit Agreement and the
other Loan Documents.
(c) In order to effectuate the increase in the Revolving Credit Commitments
contemplated hereby, each of the parties hereto hereby agrees that the
Administrative Agent may take any and all actions (including those set forth in
Section 2.23 of the Credit Agreement) as may be reasonably necessary to ensure
that, after giving effect to such increase, the outstanding Revolving Loans (if
any) are held by the Revolving Credit Lenders in accordance with their new
applicable Pro Rata Percentages.
SECTION 3. Amendment and Restatement of Existing Credit Agreement. (a) The
Borrower, the Lenders and the Issuing Bank agree that the Existing Credit
Agreement (including all exhibits and schedules thereto) shall be amended and
restated on the Restatement Effective Date, such that on the Restatement
Effective Date the terms set forth in Exhibit A hereto shall replace the terms
of the Existing Credit Agreement and are incorporated by reference as if fully
set forth herein. As used in the Amended and Restated Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof”, and words of similar import shall, unless the context otherwise
requires, mean from and after the replacement of the terms of the Existing
Credit Agreement by the terms of the Amended and Restated Credit Agreement, the
Amended and Restated Credit Agreement.
(b) Subject to Section 2(c), from and after the Restatement Effective Date and
without the need for further action, (i) the outstanding Tranche A Revolving
Loans and Tranche B Revolving Loans, if any, under the Existing Credit Agreement
shall remain outstanding as Revolving Loans under the Amended and Restated
Credit Agreement and each outstanding Tranche A Revolving Credit Borrowing and
Tranche B Revolving Credit Borrowing, if any, that commenced on the same day and
that had the same Interest Period (as defined in the Existing Credit Agreement)
shall be treated as a single Revolving Credit Borrowing under the Amended and
Restated Credit Agreement, with none of the economic terms thereof changing as a
result of the amendment and restatement of the Existing Credit Agreement, and
(ii) the Swingline Exposure, if any, and L/C Exposure, if any (in each case, as
defined in the Existing Credit Agreement) shall automatically be reallocated to
the Lenders in accordance with their new Pro Rata Percentage.
SECTION 4. Conditions Precedent to Incremental Commitments. The effectiveness of
the Incremental Commitments shall be subject to (a) the satisfaction of each of
the conditions precedent specified in Sections 4.01 and 4.02 of the Amended and
Restated Credit Agreement and (b) the payment by the Borrower of the upfront
fees with respect to the Incremental Commitments as separately agreed to with
the Incremental Lender.
SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Assumption and Amendment Agreement, the Borrower represents and
warrants to the Administrative Agent and each of the Lenders that, as of the
Restatement Effective Date:
(a) This Assumption and Amendment Agreement has been duly authorized, executed
and delivered by each Loan Party party hereto, and constitutes a legal, valid
and binding obligation of such Loan Party in accordance with its terms. The
Amended and Restated Credit Agreement constitutes a legal, valid and binding
obligation of the Borrower in accordance with its terms.

 

2



--------------------------------------------------------------------------------



 



(b) The representations and warranties set forth in Article III of the Amended
and Restated Credit Agreement and in each other Loan Document are true and
correct in all material respects on and as of the Restatement Effective Date
with the same effect as though made on and as of the Restatement Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date).
(c) The Borrower and each Loan Party is in compliance with all the terms and
provisions set forth in the Amended and Restated Credit Agreement and in each
other Loan Document on its part to be observed or performed, and no Default or
Event of Default has occurred and is continuing.
SECTION 6. Effectiveness. This Assumption and Amendment Agreement and the
Amended and Restated Credit Agreement shall become effective as of March 11,
2011 (the “Restatement Effective Date”) or the date that (a) the Administrative
Agent shall have received counterparts of this Assumption and Amendment
Agreement that, when taken together, bear the signatures of (i) the Borrower,
(ii) each Subsidiary Guarantor, (iii) the Administrative Agent, (iv) the
Lenders, (v) the Issuing Bank and (vi) the Incremental Lender and (b) each of
the conditions precedent referred to in Section 3 hereof shall have been
satisfied (or waived in writing by the Incremental Lender, the Lenders and the
Issuing Bank).
SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby consents
to this Assumption and Amendment Agreement and the transactions contemplated
hereby, and each Loan Party hereby (a) agrees that, notwithstanding the
effectiveness of this Assumption and Amendment Agreement, the Guarantee
Agreement, the Security Agreement and each of the other Security Documents
continue to be in full force and effect, (b) confirms its guarantee of the Bank
Obligations (with respect to each Subsidiary Guarantor) and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed, and (c) acknowledges that such guarantee
and/or grant continue in full force and effect in respect of, and to secure, the
Bank Obligations under the Amended and Restated Credit Agreement and the other
Loan Documents, including in respect of the Incremental Commitments and any
Revolving Credit Exposure to be incurred thereunder.
SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Assumption and Amendment Agreement in accordance with the Existing Credit
Agreement, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.
SECTION 9. Counterparts. This Assumption and Amendment Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract. Delivery of an executed counterpart of a signature page of this
Assumption and Amendment Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

 

3



--------------------------------------------------------------------------------



 



SECTION 10. Applicable Law. THIS ASSUMPTION AND AMENDMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
SECTION 11. Headings. The headings of this Assumption and Amendment Agreement
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.
[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ALION SCIENCE AND TECHNOLOGY CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Senior Vice President and
Chief Financial Officer        ALION — BMH CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer        ALION — CATI CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer        ALION — IPS CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer        ALION — JJMA CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer        ALION — MA&D CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer   

[Alion Incremental Revolving Credit Assumption and Amendment Agreement]

 

 



--------------------------------------------------------------------------------



 



            ALION — METI CORPORATION,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer        WASHINGTON CONSULTING, INC.,
      By   /s/ Michael J. Alber         Name:   Michael J. Alber        Title:  
Treasurer        WASHINGTON CONSULTING GOVERNMENT
SERVICES, INC.,
      By   /s/ Joshua J. Izenberg         Name:   Joshua J. Izenberg       
Title:   Secretary        ALION CANADA (US) CORPORATION,
      By   /s/ Joshua J. Izenberg         Name:   Joshua J. Izenberg       
Title:   Secretary   

[Alion Incremental Revolving Credit Assumption and Amendment Agreement]

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender, an Incremental Lender, the
Issuing Bank and as Administrative Agent,
      By   /s/ Robert Hetu         Name:   ROBERT HETU        Title:   MANAGING
DIRECTOR            By   /s/ Kevin Buddhdew         Name:   KEVIN BUDDHDEW     
  Title:   ASSOCIATE   

[Alion Incremental Revolving Credit Assumption and Amendment Agreement]

 

 



--------------------------------------------------------------------------------



 



            GOLDEN GATE CAPITAL, as a Lender,
      By   /s/ Rob Stobo         Name:   Rob Stobo        Title:   Manager   

[Alion Incremental Revolving Credit Assumption and Amendment Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Incremental Lender

              Incremental   Incremental Lender   Commitment Amount  
Credit Suisse AG, Cayman Islands Branch
  $ 10,000,000          
TOTAL COMMITMENTS
  $ 10,000,000          

 

 